WOODROUGH, Circuit Judge.
This appeal is to reverse a decree which quieted in the plaintiffs the title to the corpus of a trust created under the sixth item of the will of William M. Wyeth, deceased. The closing paragraph of said item of the will read:
“In case my said grand daughter shall die without issue surviving her then the whole of said trust fund remaining at the date of her death and all increase thereof shall be paid to my son Huston or his heirs and the trust hereby created shall terminate.”
The plaintiffs are the heirs of Mr. Wyeth’s son Huston. The will was executed by Mr. Wyeth in 1900 and became effective upon his death in 1901. The grand daughter died in 1940 without ever having borne a child. She and her then husband adopted one in New York State pursuant to its laws in 1921, and the adopted child is living. Plaintiffs’ contention was that the adopted child was “issue surviving” the grand daughter within the meaning of the will. The court held that she was not.
In the brief for appellants it is stated that the prime question for consideration on the appeal is the meaning to be assigned to the last paragraph of said sixth item under Missouri law, and it is argued at great length that, in view of the facts and circumstances presented, the court reached erroneous conclusion. But our study of the record, the points and authorities and arguments presented on appeal, and the opinion filed by the trial court in connection with its findings of fact and conclusions of law, has convinced us that no error was committed by the trial court. Its opinion, including the findings and conclusions is reported in full in Wyeth v. Merchant, D.C., 34 F.Supp. 785, and we have arrived at the same conclusions as to the facts and the law therein declared. We do not find in the briefs and arguments on the appeal any contention which we deem substantial, which has not been met and correctly determined by the trial court.
In that situation, we can see no useful purpose to be served by repetition or restatement of the case and the grounds of decision. We therefore approve and adopt the opinion of the trial court as it appears in the record and is reported in the Federal Supplement, and affirm the decree appealed from.
Affirmed.